      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

EMILY J. FULBRIGHT,                       )
                             Plaintiff,   )
                                          )
      vs.                                 )                 Case No. 21-CV-2191
                                          )
WATER SYSTEMS ENGINEERING, INC.,          )
                        Defendant.        )
__________________________________________)


                             AGREED PROTECTIVE ORDER

       The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree

certain categories of such information should be treated as confidential, protected from

disclosure outside this litigation, and used only for purposes of prosecuting or defending this

action and any appeals. The parties jointly request entry of a protective order to limit the

disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified categories

of confidential information is necessary because of the following:

       This case involves the alleged violation of Title VII of the Civil Rights Act of 1964,
       42 U.S.C. § 2000e, et seq., in which Plaintiff asserts causes of action based on her
       employment with Defendant, including alleged hostile work environment,
       discrimination, and retaliation, all based on her sex. Due to the nature of Plaintiff's
       allegations, it is anticipated that certain sensitive information may be requested
       through discovery that the parties wish to protect from disclosure and use outside of
       this litigation, including, but not limited to the following: Plaintiff's income and other
       financial information; Plaintiff's medical records; the parties' employment and
       personnel files, including personnel records of Defendant's past and present
       employees; confidential and proprietary information, including alleged trade secrets,

                                                1
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 2 of 12




       current and past business activities, and other proprietary business records of
       Defendant; and financial information about the parties, and perhaps others.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint

request and hereby enters the following Protective Order:

       1.     Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter, collectively,

"documents"), are subject to this Order concerning Confidential Information as set forth

below. As there is a presumption in favor of open and public judicial proceedings in the

federal courts, this Order will be strictly construed in favor of public disclosure and open

proceedings wherever possible.

       2.     Definition of Confidential Information. As used in this Order, "Confidential

Information" is defined as information that the producing party designates in good faith has

been previously maintained in a confidential manner and should be protected from disclosure

and use outside the litigation because its disclosure and use are restricted by statute or could

potentially cause harm to the interests of the disclosing party or nonparties. For purposes of

this Order, the parties will limit their designation of "Confidential Information" to the

following categories of information or documents:

              Medical records, personnel files, tax returns, financial statements and records,
              proprietary business records, trade secrets, and records whose disclosure is
              restricted or prohibited by statute.

Information or documents that are available to the public may not be designated as

Confidential Information.



                                               2
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 3 of 12




       3.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection under

this Order by marking or placing the words "CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER" (hereinafter, "the marking") on the document and on all copies in a

manner that will not interfere with the legibility of the document. As used in this Order,

"copies" includes electronic images, duplicates, extracts, summaries, or descriptions that

contain the Confidential Information. The marking will be applied prior to or at the time the

documents are produced or disclosed. Applying the marking to a document does not mean

that the document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must

also bear the marking, except that indices, electronic databases, or lists of documents that do

not contain substantial portions or images of the text of marked documents and do not

otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or

party appearing pro se thereby certifies that the document contains Confidential Information

as defined in this Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver of

an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within 14 days after discovery of the inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt of


                                              3
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 4 of 12




the deposition transcript. Such designation must be specific as to the portions of the

transcript and/or any exhibits to be protected.

       6.     Protection of Confidential Material.

              (a)     General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including any

appeals, or any other related legal proceeding brought by one of the parties to this litigation.

              (b)     Who May View Designated Confidential Information. Except with

the prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:

              (1)     The parties to this litigation, including any employees, agents,
                      and representatives of the parties;1

              (2)     Counsel for the parties and employees and agents of counsel;

              (3)     The court and court personnel, including any special master
                      appointed by the court, and members of the jury;

              (4)     Court reporters, recorders, and videographers engaged for
                      depositions;

              (5)     Any mediator appointed by the court or jointly selected by the
                      parties;

              (6)     Any expert witness, outside consultant, or investigator retained
                      specifically in connection with this litigation, but only after such


1If the confidential documents contain highly sensitive trade secrets or other
highly sensitive competitive or confidential information, and disclosure to
another party would result in demonstrable harm to the disclosing party, the
parties may stipulate or move for the establishment of an additional category of
protection (e.g., Attorneys’ Eyes Only) that prohibits disclosure of such
documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose
assistance is reasonably necessary to the conduct of the litigation and who agree
to be bound by the terms of the Order.


                                               4
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 5 of 12




                     persons have completed the certification contained in
                     Attachment A, Acknowledgment and Agreement to be Bound;

              (7)    Any potential, anticipated, or actual fact witness and his or her
                     counsel, but only to the extent such confidential documents or
                     information will assist the witness in recalling, relating, or
                     explaining facts or in testifying, and only after such persons
                     have completed the certification contained in Attachment A;

              (8)    The author or recipient of the document (not including a person
                     who received the document in the course of the litigation);

              (9)    Independent providers of document reproduction, electronic
                     discovery, or other litigation services retained or employed
                     specifically in connection with this litigation; and

              (10)   Other persons only upon consent of the producing party and on
                     such conditions as the parties may agree.

              (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order. Counsel for the parties must

maintain a record of those persons, including employees of counsel, who have reviewed or

been given access to the documents, along with the originals of the forms signed by those

persons acknowledging their obligations under this Order.

       7.     Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must

take appropriate action to ensure that the document receives proper protection from public

disclosure, such as: (a) filing a redacted document with the consent of the party who

designated the document as confidential; or (b) seeking permission to file the document

under seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule

5.4.6. Nothing in this Order will be construed as a prior directive to allow any document to

                                             5
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 6 of 12




be filed under seal. The mere designation of information as confidential pursuant to this

Order is insufficient to satisfy the court’s requirements for filing under seal in light of the

public’s qualified right of access to court dockets. The parties understand that the requested

documents may be filed under seal only with the permission of the court after proper motion.

If the motion is granted and the requesting party permitted to file the requested documents

under seal, only counsel of record and unrepresented parties will have access to the sealed

documents. Pro hac vice attorneys must obtain sealed documents from local counsel.

       8.     Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, though, the objecting party must meet

and confer in good faith to resolve the objection informally without judicial intervention. If

a party objects in writing to the designation of a document as confidential, the party who has

designated such document shall file a motion for protective order regarding that document,

setting forth the basis of its confidentiality; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a

confidentiality designation remains with the party asserting confidentiality. Until the court

rules on the challenge, all parties must continue to treat the materials as Confidential

Information under the terms of this Order.

       9.     Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or anticipates that another


                                               6
       Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 7 of 12




party may present Confidential Information at a hearing or trial must bring that issue to the

attention of the court and the other parties without disclosing the Confidential Information.

The court may thereafter make such orders as are necessary to govern the use of such

documents or information at the hearing or trial.

       10.        Obligations on Conclusion of Litigation.

                  (a)   Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of

the litigation.

                  (b)   Return of Confidential Documents.        Within 30 days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined

above, must be returned to the party who previously produced the document unless: (1) the

document has been offered into evidence or filed without restriction as to disclosure; (2) the

parties agree to destruction of the document to the extent practicable in lieu of return;2 or

(3) as to documents bearing the notations, summations, or other mental impressions of the

receiving party, that party elects to destroy the documents and certifies to the producing

party that it has done so.

                  (c)   Retention of Work Product. Notwithstanding the above requirements

to return or destroy documents, counsel may retain attorney work product, including an

2The parties may choose to agree that the receiving party must destroy documents
containing Confidential Information and certify the fact of destruction, and that
the receiving party is not required to locate, isolate, and return e-mails
(including attachments to e-mails) that may include Confidential Information,
Confidential Information contained in deposition transcripts, or Confidential
Information contained in draft or final expert reports.


                                              7
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 8 of 12




index which refers or relates to designated Confidential Information, so long as that work

product does not duplicate verbatim substantial portions of the text or images of designated

documents. This work product will continue to be confidential under this Order. An

attorney may use his or her own work product in subsequent litigation provided that its use

does not disclose Confidential Information.

       11.    Order Subject to Modification. This Order is subject to modification by the

court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the parties

have been given notice and an opportunity to be heard on the proposed modification.

       12.    Enforcement of Protective Order. Even after the final disposition of this

case, a party or any other person with standing concerning the subject matter may file a

motion to seek leave to reopen the case for the limited purpose of enforcing or modifying the

provisions of this Order.

       13.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is

entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court

may rule on a specific document or issue.

       14.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and persons

made subject to this Order by its terms.


                                              8
      Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 9 of 12




         15.    Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential Information

until they execute and file their written agreement to be bound by the provisions of this

Order.

         16.    Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties to all documents that the parties reasonably understand

should be maintained in confidence or otherwise, if timely requested by the third party.

         17.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action

as Confidential Information, the receiving party must so notify the designating party, in

writing, immediately and in no event more than five business days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

         The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by

the subpoena or order is the subject of this Order, and deliver a copy of this Order promptly

to the party in the other action that caused the subpoena to issue.

         The purpose of imposing these duties is to alert the interested persons to the existence

of this Order and to afford the designating party in this case an opportunity to try to protect

its Confidential Information in the court from which the subpoena or order issued. The

designating party bears the burden and the expense of seeking protection in that court of its


                                                9
        Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 10 of 12




Confidential Information, and nothing in these provisions should be construed as authorizing

or encouraging a receiving party in this action to disobey a lawful directive from another

court. The obligations set forth in this paragraph remain in effect while the party has in its

possession, custody, or control Confidential Information designated by the other party to this

case.

         18.   Disclosure of Confidential Information Covered by Attorney-Client

Privilege or Work Product. Whether inadvertent or otherwise, the disclosure or production

of any information or document that is subject to an objection on the basis of attorney-client

privilege or work-product protection, including, but not limited to, information or documents

that may be considered Confidential Information under the Protective Order, will not be

deemed to waive a party’s claim to its privileged or protected nature or estop that party or the

privilege holder from designating the information or document as attorney-client privileged

or subject to the work-product doctrine at a later date. Any party receiving any such

information or document must return it upon request to the producing party. Upon receiving

such a request as to specific information or documents, the receiving party must return the

information or documents to the producing party within 14 days, regardless of whether the

receiving party agrees with the claim of privilege and/or work-product protection.

Disclosure of the information or document by the other party prior to such later designation

will not be deemed a violation of the provisions of this Order. Although the provisions of

this section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules of

Evidence, and will be construed in a manner consistent with the maximum protection

provided by said rule, nothing in this Order is intended or will be construed to limit a party’s


                                              10
     Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 11 of 12




right to conduct a review of documents, including electronically-stored information, for

relevance, responsiveness, or segregation of privileged or protected information before

production.

      IT IS SO ORDERED.


      Dated: August 20, 2021



                                                            Teresa J. James
                                                            U.S. Magistrate Judge



Approved by:

/s/ Alan V. Johnson
Alan V. Johnson, KS #9992
Sloan, Eisenbarth, Glassman,
  McEntire & Jarboe, L.L.C.
534 S. Kansas Ave, Suite 1000
Topeka, Kansas 66603
Telephone (785) 357-6311
Fax           (785) 357-0152
ajohnson@sloanlawfirm.com
ATTORNEY FOR PLAINTIFF


/s/Vincent M. Cox
Vincent M. Cox
Cavanaugh, Biggs & Lemon, P.A.
3200 SW Huntoon
Topeka, Kansas 66604
Telephone: (785) 440-4000
Fax (785) 440-3900
vcox@cavlem.com
ATTORNEY FOR DEFENDANT




                                          11
     Case 2:21-cv-02191-DDC-TJJ Document 18 Filed 08/20/21 Page 12 of 12




                                      ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated

August 20, 2021 in the case captioned, Emily J. Fulbright v. Water Systems Engineering,

Inc., United States District Court for the District of Kansas, Case No. 2:21-cv-2191-DDC-

TJJ and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the

District of Kansas in matters relating to this Protective Order and understands that the terms

of the Protective Order obligate him/her to use materials designated as Confidential

Information in accordance with the order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm, or

concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                            ______________________________________

Job Title:                       ______________________________________

Employer:                        ______________________________________

Business Address:                ______________________________________

                                 ______________________________________

Date: _____________              ______________________________________
                                       Signature


8707/Protective Order (Agreed)



                                             12
